As filed with the Securities and Exchange Commission on December 29, 2011 Registration No. 333 - SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FormF - 3 REGISTRATION STATEMENTUNDER THE SECURITIES ACT OF1933 Gol Linhas Aéreas Inteligentes S.A. ( Exact name of Registrant as specified in its charter ) Gol Intelligent Airlines Inc. ( Translation of Registrant’s name into English ) Federative Republic of Brazil ( State or other jurisdiction of incorporation or organization ) Not Applicable ( I.R.S. Employer Identification No. ) Praça Comandante Linneu Gomes, S/N Portaria 3, 04626-020 São Paulo, São Paulo Federative Republic of Brazil Attention: Investor Relations (+55 11 2128-4000) Address , including zip code , and telephone number , including area code , of registrant’s principal executive offices ) Puglisi & Associates 850 Library Avenue , Suite 204 Newark , Delaware, 19711 - - ( Name , address , including zip code , and telephone number , including area code , of agent for service ) With copies to : Tobias Stirnberg , Esq. Milbank Tweed Hadley & McCloy LLP
